This is an original action in this court whereby relator seeks to mandate respondents to provide relator with counsel and transcript, including bill of exceptions, for an appeal to this court from judgment denying relator's petition for a writ of error coram nobis.
Relator is not entitled to have the trial court furnish to him without cost either counsel or bill of exceptions for use upon an appeal in connection with a proceeding for writ of error coramnobis. State ex rel. Cutsinger v. Spencer, Judge (1941),219 Ind. 148, 41 N.E.2d 601; State ex rel. Sawa v. CriminalCourt of Lake County (1941), 220 Ind. 4, 40 N.E.2d 971;State ex rel. Barnes v. Howard (1946), ante, p. 107, *Page 241 65 N.E.2d 55. The State has provided a public defender to represent relator and to obtain bill of exceptions and transcript in proper cases. Acts of 1945, ch. 38.
Relator therefore is not entitled to the writ prayed for and said petition should be and is hereby denied.